USCA4 Appeal: 22-6014      Doc: 16         Filed: 09/27/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6014


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CORY LEE JACOBS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:18-cr-00245-TDS-2; 1:21-
        cv-00098-TDS-JEP)


        Submitted: September 15, 2022                               Decided: September 27, 2022


        Before GREGORY, Chief Judge, and DIAZ and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Cory Lee Jacobs, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6014         Doc: 16       Filed: 09/27/2022      Pg: 2 of 2




        PER CURIAM:

               Cory Lee Jacobs seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2255 motion

        “without prejudice to [his] promptly filing a corrected motion on the proper § 2255 forms.”

        We dismiss the appeal as interlocutory.

               This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

        certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

        Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “[A]n order that

        dismisses a complaint with leave to amend is not a final decision because it means that the

        district court is not finished with the case.” Britt v. DeJoy, 45 F.4th 790,   , No. 20-1620,

        2022 WL 3590436, at *3 (4th Cir. Aug. 17, 2022) (en banc) (published order) (citing

        Jung v. K. & D. Min. Co., 356 U.S. 335, 336-37 (1958)). If Jacobs wishes to appeal from

        this order, he must first “waive [his] right to amend the [motion] by requesting that the

        district court take further action to finalize its decision,” Britt, 2022 WL 3590436, at *6

        (quoting Jung, 356 U.S. at 337), and he “must obtain an additional, final decision from the

        district court finalizing its judgment.” Id. Because Jacobs has not done so, the order Jacobs

        seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

               Accordingly, we dismiss the appeal for lack of jurisdiction, and we deny Jacobs’

        pending motions. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         DISMISSED

                                                      2